DETAILED ACTION
The RCE Amendment filed December 27, 2021, and the information disclosure statement (IDS) filed December 27, 2021 and November 30, 201 have been entered. Claims 1-22 are pending. Claims 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 and November 30, 201 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampel et al. (US 6,310,814).
Regarding independent claims 1, 8 and 15, Hampel et al. disclose an apparatus comprising: 
a plurality of memory mats including pairs of memory mats, each pair including two memory mats that share a respective same sense amplifier (e.g., FIG. 5: a pair of BANK0(33a) and BANK1(33b) shared same sense amplifier 34b, likewise a pair of BANK2 and BANK3 shared SA); 

wherein no two memory mats of the pairs of memory mats that share the respective same sense amplifier are refreshed sequentially (see FIG. 5).
Regarding claims 2-7, 9-14 and 16-23, which depends from claims 1, 8 and 15, respectively, e.g., FIG. 5 and accompanying disclosure of Hampel et al. disclose the limitations of claims.

Response to Argument
Applicants’ RCE Amendment filed 12/27/2021, after Notice of Allowance, with respect to the rejection(s) of claims 1-22 have been fully considered. However, during updated search, new reference(s) surfaced and have been applied in a new ground of rejection necessitated by this amendment. Therefore, it is respectfully submitted that the examiner maintains the rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SUNG IL CHO/Primary Examiner, Art Unit 2825